﻿On behalf of
the Government of the Republic of San Marino, let me
congratulate Mr. Julian Hunte on his election to the
presidency of the fifty-eighth session of the General
Assembly. His election brings us great satisfaction
since he also represents a small country, Saint Lucia,
like ours.
I also wish to express my country’s appreciation
for the fruitful work and remarkable abilities of former
Assembly President Jan Kavan. It has been a privilege
for us to cooperate with him.
I cannot start my speech without mentioning the
cowardly attacks on the United Nations offices in
Baghdad, which took a heavy toll of lives including
that of Sergio Vieira de Mello, Special Representative
of the United Nations Secretary-General in Iraq.
On behalf of the Government and people of San
Marino, I take this opportunity to reiterate our most
sincere condolences to the Secretary-General and the
families of the victims. Furthermore, we would like to
express our deep appreciation to the United Nations for
the fundamental role it is playing in Iraq during this
difficult transition period for the Iraqi people. The
necessary conditions for social and economic
development will be established only through security
and stability, independence and democracy, the rule of
law and respect for human rights.
In light of the above, I wish to express the hope
that the transitional Iraqi Governing Council,
welcomed and supported by the Security Council, may
operate efficiently so that Iraq can fully enjoy its right
to self-determination, its own sovereignty and establish
a democratic and representative Government,
internationally recognized and able to guarantee the
conditions necessary for the country’s reconstruction.
We also hope that the United Nations may further
strengthen its active humanitarian and civil role in
favour of the Iraqi population, so as to contribute to the
rebirth of that nation through democracy and
development. We hope that all countries cooperating in
Iraq to improve security and order, under the aegis of
the United States of America, after assuring a decisive
contribution to the liberation of the country from the
previous regime, will reach an agreement with this
Organization.
To this end, the drafting of a new Security
Council resolution, the outcome of a lively debate that
is going on now, would be a major political and
diplomatic achievement. It would definitely pave the
way to democracy and progress in Iraq and embody the
will of many different Governments under the aegis of
the United Nations.
29

In line with its tradition of solidarity, and as
demonstrated in recent years through its support of
humanitarian projects in Bosnia and Herzegovina,
Kosovo, the Middle East and in several African
countries, often in the context of ad hoc programmes
and United Nations special missions, my country will
be pleased to contribute to the reconstruction process in
Iraq. For the achievement of this objective, the
forthcoming conference on the reconstruction of Iraq is
particularly interesting.
The tragic, painful and unforgettable events of 11
September 2001 have also marked the proliferation of
international terrorism and the escalation of terrorist
attacks.
Today’s gathering in this important forum is a
clear indication of our country’s position and its
significance is increased by the universal character of
this meeting.
The creation of the United Nations nearly 60
years ago, at the end of Second World War, attested to
a unanimous desire for lasting peace and justice. I
believe that at the beginning of the third millennium it
is the responsibility of the Organization to reflect
effectively the will of States to fulfil that original
commitment and keep its original spirit alive through
dialogue, mediation and cooperation. Conscious of this,
San Marino reaffirms its decision to reject all forms of
terrorism and to contribute fully to its defeat, as
testified to by the Republic’s accession to several
international instruments of the United Nations and
European organizations.
Likewise, San Marino has promptly followed up on
Security Council resolution 1373 (2001) and will continue
to monitor terrorism at the national level, as can be noted
by the implementation of the guidelines to combat the
phenomenon of terrorism and its related aspects.
Unfortunately, it is evident that terrorism, aside
from being inspired by fanaticism and fundamentalism,
is too often linked to underdevelopment and injustice;
their victims can, in turn, become instruments of
violence and oppression. However, terrorism can also
be countered through the active support of international
cooperation programmes to overcome disparities,
poverty, discrimination, the violation of the rights of
individuals and peoples, a total absence of opportunities,
and, as a result, hopelessness, in particular among the
young, who are the future of mankind.
Our collective efforts to restore favourable
conditions for dialogue and mutual acceptance must
not be weakened by the growing concern of persistent,
serious obstacles to the road map for peace in the
Middle East, where negotiations and agreements are
being jeopardized by renewed terrorist attacks, hatred
and retaliation. We are convinced that the Israeli and
Palestinian peoples must be ensured the indisputable
right to live freely in their own territory, where they
can exercise their full sovereignty in security and peace.
The success of the globalization process under
way will ultimately depend on achieving peace and
development for all. Within the framework of effective
global cooperation, the role played by San Marino is
inextricably linked to its tradition of freedom,
independence and democracy. Those principles, which
have characterized the Republic’s 1700 years of existence,
continue to inspire its international policy today.
In 1854 San Marino became the first European
country to ban the death penalty. My country believes
that this issue, which is so important and topical, must
remain a top priority for the General Assembly, even
though it is not on the agenda for this session.
In the field of human rights, the ethics of
diversity requires the acceptance of the human
condition. In that spirit, San Marino has followed with
special attention the negotiations within the working
group for the drafting of an international convention on
the rights of persons with disabilities.
San Marino continues to pay great attention to the
follow-up given to initiatives on HIV/AIDS being
carried out by the United Nations and to the search for
adequate responses so as to prevent the spread of new
epidemics such as Severe Acute Respiratory Syndrome
(SARS). San Marino is also following with great
interest the work of the working group for the drafting
of an international convention against the reproductive
cloning of human beings, spurred by the conviction
that the cloning of human beings is an immoral and
inhuman degeneration of biotechnological development
and that such an abhorrent practice would be contrary
to human dignity. The important ethical and moral
implications of this issue cannot be separated from
purely scientific questions. We hope that the United
Nations will continue to strive for the protection of the
fundamental rights of human beings.
Additionally, in the area of human rights, San
Marino recently extended a standing invitation to the
30

Office of the United Nations High Commissioner for
Human Rights to visit the Republic whenever
necessary in order better to carry out its mandate.
I wish to recall that San Marino was the first
Western European country to ratify the Statute of the
International Criminal Court, confident that the Court
would satisfy the widespread desire for justice and put
an end to impunity for the perpetrators of the most
serious crimes against the international community as a
whole. Let me also express our best wishes to the
Court, which is composed of authoritative judges, and
convey our hope that it will now be able to work in
accordance with the objectives of justice, security and
peace on which it is based. We are confident its work
will be fruitful and that it will always act independently
and impartially.
All the objectives set out in the Millennium
Declaration could be achieved if an additional $50 billion
per year were granted for development assistance, at a
time when global military expenditures total $850 billion.
We also wish to express our appreciation for the positive
achievements of United Nations peacekeeping missions
deployed to many areas of the world afflicted by
conflicts. Such results should encourage Governments
to increase their support for those missions, which
promote lasting, sustainable peace and the re-
establishment of democracy and the rule of law.
San Marino will continue to participate in joint
action for the total elimination of anti-personnel mines.
In that context, San Marino urges countries that have
not yet done so to accede to the Ottawa Convention.
The tenth anniversary of the International Year of
the Family in 2004 will provide further incentive to
reflect on and analyse the living conditions of our
populations, paying particular attention to children, the
elderly and the most vulnerable in our societies. Such
groups deserve greater consideration from society.
Society must promote effective projects for education,
solidarity and adequate support.
Only a few days ago, the United Nations
Committee on the Rights of the Child reviewed San
Marino’s initial report on its implementation of the
provisions of the Convention on the Rights of the
Child. The relevant measures now in force will soon be
supplemented by new ones in support of the family.
In underlining the validity of the reform
programme started by the Secretary-General, we deem
it necessary to continue efforts to reform the General
Assembly, which is the most representative body of our
Organization. Indeed, the Assembly should enjoy
greater authority. We hope that agreement can also be
reached on Security Council reform, and San Marino
reiterates its support for the inclusion of a larger
number of non-permanent members, in order to make
the Council more representative and democratic.
Let me stress once again my country’s
appreciation for and commitment to activities carried
out by the United Nations in building a world of peace,
solidarity and development.
It is in that spirit that this morning I signed three
important international instruments: the Convention on
the Elimination of All Forms of Discrimination against
Women, the Framework Convention on Tobacco Control,
recently adopted at the fifty-sixth Assembly of the World
Health Organization and the Second Optional Protocol to
the International Covenant on Civil and Political
Rights, aimed at abolishing the death penalty.
We need to continue our action at the international
level despite all the difficulties and tensions that exist,
bearing in mind that our joint efforts are essential to
finding a solution to the emergencies and concerns of
today. Bringing about the necessary changes, we will
be able to reconfirm the validity of the basic principles
of this Organization. We will responsibly set the
conditions for our future and thus meet the
expectations of our peoples and our hearts.
While expressing my best wishes to you, Mr
President, to the Secretary-General and to all United
Nations officers, as well as to all Member States. I
assure them that San Marino will be at their side in
meeting all of these challenges.





